Order entered September 29, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-15-00475-CR
                                      No. 05-15-00476-CR

                            EUGENE ANTHONY LYNCH, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 204th Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F13-51985-Q, F14-00063-Q

                                            ORDER
        The Court REINSTATES the appeals.

        On September 11, 2015, we denied appellant’s second motion to extend time to file his

brief and ordered the trial court to make findings.       On September 28, 2015, we received

appellant’s brief, together with an extension motion. Therefore, in the interest of expediting the

appeal, we VACATE the September 11, 2015 order to the extent it requires findings.

        We GRANT the September 28, 2015 extension motion and ORDER appellant’s brief

filed as of the date of this order.

        The records in these cases do not contain the trial court’s certifications of appellant’s

right to appeal related to the proceedings on the State’s motions to adjudicate guilt. Accordingly,
we ORDER the trial court to prepare and file, within TEN DAYS of the date of this order,

certifications of appellant’s right to appeal that accurately reflect the proceedings on the State’s

motions to adjudicate guilt. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803

(Tex. Crim. App. 2013).

       Appellate counsel filed a motion to withdraw and a brief in support. See Anders v.

California, 386 U.S. 738 (1967). In the motion to withdraw, counsel states that he provided

appellant with a form motion to request the record. On September 25, 2015, appellant filed a pro

se motion seeking access to the record so that he could proceed “pro se.”              We GRANT

appellant’s September 25, 2015 pro se motion as follows.

       We ORDER appellate counsel Clint Broden to provide appellant with copies of the

clerk’s and reporter’s records. We specifically order that before Mr. Broden sends appellant

copies of the clerk’s and reporter’s records, that the records be redacted to remove any

identifying information of the complaining witnesses, included, but not limited to, dates of birth,

social security numbers, addresses, and telephone numbers.

         We further ORDER Mr. Broden to provide this Court, within THIRTY DAYS of the

date of this order, with written verification that the redacted records have been sent to appellant.

       Appellant’s pro se response is due by DECEMBER 23, 2015.

       We DIRECT the Clerk to send copies of this order to the Honorable Tammy Kemp,

Presiding Judge, 204th Judicial District Court; Kendra Thibodeaux, official court reporter, 204th

Judicial District Court; Felicia Pitre, Dallas County District Clerk; Clint Broden; and the Dallas

County District Attorney’s Office.

                                                      /s/     ADA BROWN
                                                              JUSTICE